Title: Instructions to Company Captains, 29 July 1757
From: Washington, George
To: Company Captains

 

General Instructions to all the Captains of Companies.Gentlemen,
[Fort Loudoun] July 29th 1757.

The principal end proposed in sending you to the post to which you are ordered, is, to protect the Inhabitants of those parts, and to keep them if possible easy and quiet.
I injoin it upon you, therefore, to use every means which you and your Officers shall judge advisable, to answer this salutary purpose—particularly by keeping out constant scouting parties; who with diligence, care and precaution, are to range all those parts thro’ which the Enemy make their inroads: and, when the enemy draw near the Quarter you are in, to exert your utmost efforts in preventing the inhabitants from suffering, by giving them all the intelligence you can of their danger, and by endeavouring to cover them, by way-laying those defiles, thro’ which the enemy are most likely to pass, before they can penetrate into the Inhabitants.
These parties are to consist of such numbers as the service may require, and your circumstances will admit: But in general, I wou’d have a third part of your well men, and an officer (frequently, if not always to command; altho’ he may judge the party too small for his rank.)
You are by no means to impress Horses yourself, or licence any person or persons under your command to do it, except in cases of necessity and where the Interest of the service indispensably requires it for Expresses, &c. and then you are to be careful in seeing that, as soon as the service is performed, they be immediately returned to their proper Owners in good order; paying the hire of them; or else to give a certificate, specifying for what service they were pressed, and how long employed in it.
You are not to accommodate any Indians, that may happen to pass your way, with Horses, unless it be upon extraordinary cases; nor are you to hold any conferrences with them upon Business, only on such points as relate to the Service in which you are immediately engaged. Neither are you to attempt making Treaties with them, or to make them presents, promises, &c. or give any liqour, but in a very sparing manner.

If at any time or upon any occasion, you shou’d pay away money for contingent Expences, you are to take receipts for them, ascertaining the sum, & for what service paid, and keep an exact accompt thereof, in order to lay it before me, or any other person whom the Governor may think proper to substitute: and all Services done the public, for which you do not pay ready money, you are to give certificates, setting forth the nature and causes thereof, as aforesaid. And all accompts relative to provisions you are to settle with the Commissary, or agents whom the Governor shall appoint: and all that relate to your own and company’s pay, with the pay-master.
You are to take care that only one pound of flour, and the like quantity of meat, be delivered to each man per day: and that no more women draw provisions, than in proportion as 6 to 100 men.
You must prevent any provisions issuing without a written order from yourself, or the officer commanding in your absence—To have regular returns made out for that purpose—To cause all provisions to be exactly weighed, &c.
You are to use every imaginable precaution to prevent irregular suttling, licentious swearing, and all other unbecoming irregularities—and to neglect no pains or diligence in training your men (when off duty) to the true use and exercise of their arms; and teaching them in all other respects, the duties of their profession.
Be particularly careful in seeing that they take proper care of their clothes and accoutrements; which you are to do, by inspecting narrowly, every Saturday at least, into their order; & by punishing and making stoppages from those who have lost, sold, or otherwise made away with, or abused their things, till full reparation is had.
That this piece of duty may be conducted with ease; divide your men into as many squads as there are Sergeants, and make it the duty of each Sergeant (who is to keep a Roll of their necessaries for that purpose) to see that the men of his squad have their clothes, arms, and accoutrements always together, and in good order. This method I recommend as an alleviation of, but not an excuse for the Officers to neglect this duty themselves.
I also desire that the greatest regularity may be constantly observed

in relieving the Guards, the Sentries, and all other parts of ceremonious duty: That the men may not by neglecting this, contract bad habits, but rather thro’ a strict observance, become intimately acquainted with, and knowing in their duty. And as I wou’d have the whole regiment, tho’ never so much divided at present, pursue the same system of discipline, even in the most minute punctilio’s—You are to send an alert Sergeant or corporal, and two or three men, fit for the Drill, to this place to be perfected therein; who, on their return, are to instruct the rest of your command.
I recomend it to you, likewise, and in the strongest terms, that you, and the officers under your command, do make themselves masters of the necessary salutes.
You are to give in an exact size, and necessary role of your company and to see that no non-commissioned officer or Soldier is ever provided with less than 3 good shirts, two pair of good Stockings, and one pair of good Shoes; and that the initial letters of their names are marked upon their ammunition, clothes, and accoutrements; which you must cause to be entered in a Book kept for that purpose, to prevent their swapping and changing their things. You are also to be vastly careful in making them preserve their Regimentals, and to make them appear always neat and clean, and soldier-like, especially when they are upon Duty.
You are to transmit me the most exact and regular returns, made out once a month, not only of the strength of, and alterations in, your company (or command) but also of the arms, ammunition, clothes, and Stores, carefully examined by yourself, to prevent such egregious mistakes as often happen thro’ the negligence of the Officers, in trusting to the Sergeants: as, upon failure herein, you may depend upon being relieved and tried for disobedience of orders.
You are also to hold me duly advised of all material occurrencies in your Quarter. You are not to give furlough’s to more than one Soldier at a time, unless some particular cause requires it; and then you are to insert the reasons and time of their absence at the foot of your return, if they shou’d not happen to be present at the time it is made. Shou’d any of your men desert, you are to use your utmost endeavours in having them apprehended;

and whatever expence you are at, over and above what the country allows, is to be deducted from the pay of such offending Soldiers, if they shou’d happen to be taken.
Each Deserter is advertised at 40/ reward; and more, when other aggravating circumstances accompany his desertion.
I expect you will take great pains to make your Soldiers good marks-men, by teaching them to shoot at Targets.
I have been thus particular in my Instructions to you, because I expect the most punctual obedience will be paid to them; being determined not to overlook neglects of duty in any, but to act with the utmost strictness (agreeably to the Instructions which I am honored with from the Governor) and therefore, in order to enable you to support a proper command—I hereby require, that you do put any officer under arrest, whom you shall find negligent in his duty, or misbehaving as a Gentleman, and either enquire into his conduct with your own Officers (in order to a further examination at this place) or send him here (at once) for that purpose.
And I do hereby direct you to hold courts martial for trying and punishing non-commissioned officers and soldiers (without which the former are not to be broke, and after which, by no means to be reinstated, nor new ones appointed, without my approbation). In all other respects you are to govern yourselves exactly agreeable to the articles of War, and the rules and customs of the army.
Permit me, before I finish (and now that the companies are formed for service, and agreeable to order) to recommend, and I do in the strongest manner I can to you and your Officers; to devote some part of your leisure hours to the study of your profession, a knowledge in which can not be attained without application; nor any merit or applause to be atchieved without a certain knowledge thereof. Discipline is the soul of an army. It makes small numbers formidable; procures success to the weak, and esteem to all: and may, in a peculiar manner to us, who are in the way to be joined to Regulars in a very short time, and of distinguishing thro’ this mean, from other Provincials.
You are to be at no expence in building or repairing old works, without first apprizing me thereof: Because the money appropriated to that purpose is expended. The safety and convenience of soldiers render it a duty upon them to repair the

works, and make lodgments for themselves. I wou’d therefore have you observe this, and act conformably to it.

G:W.

